 
 
I 
111th CONGRESS 1st Session 
H. R. 2497 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2009 
Mr. Nadler of New York introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend title 49, United States Code, to expand and improve transit training programs. 
 
 
1.Short titleThis Act may be cited as the Transportation Job Corps Act of 2009. 
2.FindingsCongress finds the following: 
(1)There are millions of young people ages 16 through 24 who are neither in school nor in the labor force. 
(2)According to a report issued by the Community Service Society in June 2008, entitled Out of Focus: A Snapshot of Public Funding to Reconnect Youth to Education and Employment, the young people described in paragraph (1), often referred to as disconnected youth, are largely youth of color from poor communities and at risk of becoming permanently disengaged from the labor market which threatens their ability to break out of the cycle of poverty and contribute to our economy and communities. 
(3)When our young people lack the skills that local industries need and are unable to support themselves, we all bear the financial costs. 
(4)In the coming years, the combination of public transportation industry growth and an aging workforce will produce sizeable new openings in the transit sector. 
(5)There is no pipeline of replacements on the horizon, and the transit industry has been limited in its ability to attract, recruit, and retain employees. 
(6)For the existing workforce, new technology is rapidly changing the way transit agencies function, affecting every sector of the workforce, including executive directors, mid-level managers, bus operators, and mechanics, yet relatively few programs exist to provide training to workers so that they can perform their jobs adequately, move up the career ladder, and help the Nation’s transit agencies operate at maximum efficiency. 
3.Workforce development programs 
(a)Workforce development programTitle 49, United States Code, is amended— 
(1)by striking section 5322; and 
(2)by inserting the following: 
 
5322.Workforce development programs 
(a)National joint workforce development council 
(1)EstablishmentNot later than 180 days after the date of enactment of the Transportation Job Corps Act of 2009, the Administrator of the Federal Transit Administration shall establish a National Joint Workforce Development Council (referred to in this section as the National Council). 
(2)Composition 
(A)Voting membersTwo representatives, one representing labor and one representing management, from each Regional Workforce Development Board described in subsection (c), shall be elected by majority vote of labor and management representatives respectively, on each Regional Board, to serve on the National Council. 
(B)Ex Officio MembersThe Administrator shall appoint as non-voting ex officio members to the National Council— 
(i)up to 10 members, such as representatives of transit trade associations, non-profit organizations, research organizations, community colleges and universities, private industry, and any other group or individual the Administrator believes would contribute to the National Council; 
(ii)a representative of the International Transportation Learning Center which administers the transit career ladder training program authorized pursuant to section 3046 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (49 U.S.C. 5338 note); and 
(iii)an individual who has expertise in youth development programs. 
(3)DutiesThe National Council shall with a national focus— 
(A)conduct a prevue national study on transit workforce development issues; 
(B)identify skills gaps in transit agency maintenance departments and develop programs to train maintenance employees and fixed route and paratransit operators; 
(C)develop programs to address the recruitment and retention of managerial and non-managerial employees; 
(D)initiate relationships with nontransportation sector industries, associations, and groups in the public and private sector to develop best practices in training and skills development and determine appropriate ways to collaborate on behalf of disconnected youth; 
(E)conduct research on transit workforce development issues and develop best practices for recruitment, training, and retention of employees; 
(F)conduct research on the extent of labor market disconnection among disconnected youth and assess the provision of employment services for such youth; 
(G)make recommendations to the Secretary and to public transit agencies regarding how to expand current employment training programs, outreach programs to increase minority and female employment in public transportation activities, and apprenticeship programs; 
(H)develop programs and make recommendations to public transit agencies to address issues related to workplace quality of life issues, including absenteeism, scheduling, child care, and other issues that may be necessary to improve recruitment and retention of employees; 
(I)maintain and update routinely an electronic library, consisting of such materials as online courseware and training manuals, white papers, research materials, and other related items; 
(J)provide periodic assessments to the Secretary, on studies and programs carried out on the national level; 
(K)coordinate research and program development of the Regional Boards pursuant to subsection (c), to reduce duplication and assure complimentary research goals; and 
(L)make recommendations to the Secretary for guidance on grant programs carried out in subsection (d) taking into account the recommendations of the Regional Boards. 
(b)Regional Workforce development councils 
(1)EstablishmentNot later than 90 days after the date of enactment of the Transportation Job Corps Act of 2009, the Administrator of the Federal Transit Administration shall establish a workforce development council in each of its 10 regions. 
(2)Composition 
(A)Selection of regional councilsThe management of each public transit agency and the labor organization representing the majority of employees at each such transit agency in a region shall select one representative for the council established under paragraph (1). 
(B)Election of governing boardThe selected individuals from each transit agency shall elect, by majority vote from among members of such council, a governing board for the region, including a co-chairperson from among the representatives from labor and a co-chairperson from among the representatives from management. 
(c)Regional Governing Boards 
(1)Composition of governing boardsThe governing board for each region shall be composed of not more than 10 members elected by the Council pursuant to subsection (b)(2). 
(2)DutiesThe governing board for each region shall on a regional basis— 
(A)identify skills gaps in transit agency maintenance departments and develop programs to train maintenance employees and fixed route and paratransit operators on a regional basis; 
(B)develop programs to address the recruitment and retention of managerial and nonmanagerial employees; 
(C)initiate relationships with nontransportation sector industries, associations, and groups in the public and private sector to develop best practices in training and skills development and determine appropriate ways to collaborate on behalf of disconnected youth; 
(D)conduct research on transit workforce development issues and develop best practices for recruitment, training, and retention of employees; 
(E)conduct research on the extent of labor market disconnection among disconnected youth and assess the provision of employment services for such youth; 
(F)make recommendations to the Secretary and to public transit agencies regarding how to expand current employment training programs, outreach programs to increase minority and female employment in public transportation activities, and apprenticeship programs; 
(G)develop programs and make recommendations to public transit agencies to address issues related to workplace quality of life issues, including absenteeism, scheduling, child care, and other issues that may be necessary to improve recruitment and retention of employees; 
(H)provide periodic assessments to the Secretary and to the National Joint Workforce Development Council established under subsection (a), on studies and programs carried out on the regional level; and 
(I)make recommendations to the National Joint Workforce Development Council for guidance on grant programs carried out under subsection (d). 
(3)Ex officio members 
(A)Possible appointmentsThe Administrator— 
(i)shall appoint representatives in accordance with subparagraph (B); and 
(ii)may appoint non-voting ex officio members to each regional governing board from among representatives of nonprofit organizations, research organizations, and any other groups or individuals the Administrator believes would contribute to the board. 
(B)Appointments for international transportation learning center and federal transit administratorsThe Administrator shall appoint as a non-voting ex officio member to the regional governing board of the respective region— 
(i)one or more representatives of the International Transportation Learning Center which administers the transit career ladder training program authorized by section 3046 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59); 
(ii)the Federal Transit Administrators of each of the 10 regions; and 
(iii)an individual who has expertise in youth development programs. 
(d)Grant programs 
(1)In generalThe Secretary, acting through the Administrator and taking into account the recommendations of the National Council under subsection (a) and the Regional Governing Boards under subsection (c), shall establish grant programs as follows: 
(A)Transit youth opportunity 
(i)Basic skills education and pre-apprenticeship skills 
(I)ApplicationsThe Administrator shall accept applications for grants from nonprofit organizations and public or privately funded educational institutions providing academic or technical instruction to encourage and introduce youth disconnected to a variety of careers in the transit industry by providing such youth with basic skills education, if necessary, and pre-apprenticeship skills. 
(II)PriorityThe Administrator shall give priority for such grants to organizations with a proven record of success in providing disconnected youth with basic education and pre-apprenticeship skills. 
(ii)ApprenticeshipsThe Administrator shall accept applications from partnerships of transit agencies and the unions representing non-managerial employees for grants to develop local and regional labor-management apprenticeship programs aligned with national transit industry apprenticeship programs for a variety of transit-related jobs, by giving priority to individuals who have successfully completed a pre-apprenticeship program pursuant to clause (i). 
(B)Transit worker education and retention grants 
(i)ApplicationsThe Administrator shall accept applications from— 
(I)in the case of non-managerial employees, partnerships of transit agencies and the unions representing non-managerial employees; and 
(II)in the case of managerial employees, from providers of management and technical programs for the delivery of such programs and the related costs of attendee participation. 
(ii)Use of grant fundsFunds for a grant under this subparagraph may be used— 
(I)to develop education programs in a variety of training settings for transit employees from diverse population groups to maintain and improve job skills and advance employee development across a career span; and 
(II)assisting individuals to obtain education and training required to enter the transit profession and advance within such profession, such as by providing career counseling and mentoring. 
(C)Workforce diversity grantsThe Administrator shall accept applications from partnerships of transit agencies and the unions representing non-managerial employees for a grant to develop special projects to increase education opportunities within the transit industry for individuals who are from disadvantaged backgrounds, including racial and ethnic minorities under-represented among transit management, by providing student scholarships or stipends, pre-entry preparation, and retention activities. 
(2)Grant requirementsA grant under this section shall be subject to all requirements of a grant under section 5307. 
(e)FundingIn addition to the amounts set forth in section 5315(d), there are authorized to be appropriated— 
(1)to carry out subsections (a), (b), and (c), $10,000,000 for each of fiscal years 2010 through 2011; and 
(2)to carry out subparagraphs of subsection (d), $90,000,000 for each of fiscal years 2010 and 2011. 
(f)CertificationThe Administrator shall develop a category on Workforce Development on its annual Certifications and Assurances for Federal Transit Administration Assistance Programs in accordance with section 5323(n), and include such category as one of the areas of certification beginning in fiscal year 2010. Such category shall require transit agencies to develop short-range and long-range planning with regard to workforce development matters, with a particular focus on the recruitment, retention, and training of managerial and non-managerial employees. 
(g)DefinitionFor purposes of this section, the term disconnected youth means individuals ages 16 through 24 who are out of school and not employed and composed primarily of youth of color from poor communities and at risk of becoming permanently disengaged from the labor market which threatens their ability to break out of the cycle of poverty and contribute to our economy and communities. . 
 
